Citation Nr: 1700016	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the North Carolina Air National Guard from May 1978 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to appear at a Travel Board hearing in November 2016; however, she failed to report at her scheduled time.  She has since submitted a statement indicating that she did not receive notice of the hearing until two days prior to the hearing date, and that unfortunately, she had a medical appointment at that time which could not be easily rescheduled.  The appellant has asked that she be afforded the opportunity to appear at a new hearing in light of this.  

The Board accepts the reasoning for the appellant's absence as a "good cause," and will remand the claim so that a new Travel Board hearing with a Veterans Law Judge (VLJ) can be afforded.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing with a VLJ at the earliest possible convenience.  The appellant should be informed of the ability to, if she should so choose, have a Videoconference hearing in lieu of a Travel Board hearing (which would mitigate delays associated with scheduling).  At any rate, the appellant is to be informed of the date, time, and location of the hearing and should also be informed of her ability to supplement the record with any additional evidence beneficial to her claim which may be in her possession.  Also, it is noted that the appellant is unrepresented at present.  The appellant should be informed of her ability to have representation in proceedings before the Board, and she should be provided a listing of Veterans Service Organizations who might be able to assist her with the preparation of her claim.  Following these actions, return the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




